Case 1:18-sw-00050-GMH Document 3 Filed 07/03/19 Page 1 of 3

AO 93 (1 ) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

for the

District of Colemhic

In the Matter of the Search of Case: 1:18-sw-00050
(Briefly describe the property to be searched Assigned To : Magistrate Judge Harvey, G. Michael

or identify the person by name and address) Assign. Date : 2/27/2018

Description: Search Warrant
Three U.S. Postal Parcels located at the ;

Washington General Mail Facility, Washington, DC

 

)
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the __ District of Columbia
(identify the person or describe the property to be searched and give its location):
SEE ATTACHMENT A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

CONTRABAND CONTROLLED SUBSTANCES

IS Og
YOU ARE COMMANDED to execute this warrant on or before Nh f oA | ¢ (not to exceed 14 days)

© in the daytime 6:00 a.m. to 10:00 p.m. Ae any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to __G. MICHAEL HARVEY, U.S. MAGISTRATE JUDGE
(United States Magistrate Judge)

 

C1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate pox)

O for days (not to exceed 30) 1 until, the facts justifying, the later specific

FEB 27 2018 Wr" i,

te of

   
    

Date and time issued:

 

Judge s sidnatwhe
City and state: WASHINGTON, D.C. _G. MICHAEL HARVEY, U.S. MAGISTRATE JUDGE

Printed name and title

 
Case 1:18-sw-00050-GMH Document 3 Filed 07/03/19 Page 2 of 3

 

 

AO 93 (Rev. Lay Search and Seizure Warrant (Page 2)
Return
Case No.: Date and time war exeeuted Copy VP3e.: and inventory left with:
| U§- 594 ~ 5° 2[2s/15 2 ep IS

 

 

 

Inventory made in the presence of :
My SAA,

 

Inventory of the property taken and name of any person(s) seized:

 

Clerk a
Bankry t ‘Strict and
Courts
Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

par 9 IF

     
 

 

Executing officer’s signature

ames say hastel Lew

Printed name and title

 

 

 
Case 1:18-sw-00050-GMH

Document 3 Filed 07/03/19 Page 3 of 3

 

 

 

 

 

Subject | Express (E) or Priority (P) | Property Seized
Parcel | and Tracking ID number
1, (P) 9205 5901 7554 7700 Approximately 2290 grams of THC related products
0058 9053 62 to include, five suspected THC laced rice Crispy
treats, five suspected THC laced cupcakes, and 15
suspected THC laced chocolate bars.
A (P) 9205 5901 7554 7700 Approximately 270 grams of a green, leafy,
0058 8002 30 plantlike substance, suspected to be marijuana, inside
one heat sealed bag.
3. (E) EM 035 996 643 US

 

 

Approximately 2415 grams of a green, leafy,
plantlike substance, suspected to be marijuana, inside
five heat sealed bags.

 

 
